                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

TEVAUGHN DARLING,                             )         CASE NO. 1:18CV1743
                                              )
                       Petitioner,            )         SENIOR JUDGE
                                              )         CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
AL LAZAROFF, Warden,                          )         OPINION AND ORDER
                                              )
                       Respondent.            )

CHRISTOPHER A. BOYKO, SR. J.:

       This matter comes before the Court on Petitioner Tevaughn Darling’s Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus (Doc. 1). For the foregoing reasons, the Court accepts

and adopts the Magistrate Judge’s Report and Recommendation and DENIES the Petition for lack

of subject matter jurisdiction.

                                              FACTS

       The following provides the relevant overview for this Order. The Magistrate Judge’s

Report and Recommendation, adopted and incorporated herein, provides a more complete and

detailed discussion.

       Petitioner is serving an aggregate prison sentence of fourteen years for his conviction

stemming from a drug trafficking conspiracy. After various appeals in the Ohio court system,

Petitioner, represented by counsel, filed his Petition for habeas relief on July 2, 2018. He asserts

one Ground for Relief:



                                                  -1-
               GROUND ONE: Sixth Amendment. Petitioner was denied his
               right to counsel of choice where the office of the prosecuting
               attorney interfered with this right and required that Petitioner be
               represented by a court-appointed counsel.

(Doc. 1, PageID: 5).

       On August 8, 2018, the Court referred the Petition to Magistrate Judge Thomas M. Parker

for a Report and Recommendation. (Doc. 3). On October 5, 2018, Respondent filed his Return

of Writ. (Doc. 6). Petitioner filed his Traverse shortly thereafter. (Doc. 7). On February 19,

2020, the Magistrate Judge issued his Report and Recommendation, in which he recommended

dismissing the sole Ground for Relief for lack of subject matter jurisdiction and deny the

Petition. (Doc. 8). After receiving an extension, Petitioner filed his Objection, in which he

largely regurgitated his Traverse filed before the Magistrate Judge. (Doc. 11).

                                        LAW & ANALYSIS

       The rules governing objections to report and recommendations require parties to

specifically object to the problematic aspects of the report and recommendation. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(2) & (b)(3); LR 72.3(b). A party’s failure to do so could result

in the loss of appellate rights. Andres v. Comm’r of Soc. Sec., 733 Fed. App’x 241, 244 (6th Cir.

Apr. 30, 2018). And overly general objections do not satisfy the specific-objection requirement.

Spencer v. Bouchard, 449 F.3d 721, 725 (6th Cir. 2006) abrogated on other grounds by Jones v.

Bock, 549 U.S. 199 (2007). Neither does the regurgitation of the same merit brief before the

magistrate judge constitute a sufficient objection. Andres, 733 Fed. App’x at 243.

       Yet that is exactly what Petitioner did here. In his five-page Objection to the Magistrate

Judge’s Report and Recommendation, Petitioner adds just four new paragraphs. The remainder

is a copy and paste of his argument before the Magistrate Judge. (Compare Petitioner’s

Traverse, Doc. 7, with his Objection, Doc. 11).

                                               -2-
       The four ‘new’ paragraphs offer little substance:


   •   The first is a one-sentence introduction;
   •   The second offers a general objection to “each and every finding made by the Magistrate
       Judge and requests that this court conduct a de novo review of the entire record;”
   •   The third briefly summarizes the Magistrate Judge’s Report and Recommendation; and
   •   The fourth again provides Petitioner’s general view of his case with no specific attacks on
       the Report and Recommendation.
   •   The remaining four pages contain the exact same paragraphs as Petitioner’s Traverse,
       grammatical errors and all.
       Petitioner’s Objection is improper under the Rules. Without a proper objection, the Court

is directionless on how to resolve the Petition. And a de novo review of the entire record (which

is what Petitioner would like) is a waste of judicial resources.

                                            CONCLUSION

       Because Petitioner has not provided a proper Objection under the Rules, the Court

disregards his Objection (Doc. 11); ADOPTS the Report and Recommendation (Doc. 8);

DISMISSES Ground One for lack of subject matter jurisdiction; and DENIES the Petition (Doc. 1).

       The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.

§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b); Rule 11 of Rules Governing §

2254 Cases.

       IT IS SO ORDERED.

                                               s/ Christopher A. Boyko
                                               CHRISTOPHER A. BOYKO
                                               Senior United States District Judge

Dated: July 9, 2021



                                                 -3-
